ON APPLICATION FOR REHEARING
No. 2164. Decided December 4, 1951.
OPINION
By THE COURT:
Submitted on application of appellant for rehearing on the claim that we did not, in our original opinion in consider*104ing the general charge, give application to the case of Traction Co. v. Woolley, 6 O. N. P. (N. S.) 444, affirmed by the Supreme Court without opinion. 77 Oh St 642.
We recognized the infirmity in the charge as given, but, considering its effect on the verdict, reached the conclusion that it did not prejudice the rights of appellant. That, of course, is the test. In the cited case the improper elements of damage were charged and included without qualification. Not so in the instant case and it is plain that the jury could not have observed the qualifications and awarded any damages to the plaintiff in the particulars concerning which the charge is objectionable.
The application will be denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.